Order entered December 4, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-18-00247-CR

                      CARSTEN HEDEMANN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F14-34917-R

                                     ORDER

      We REINSTATE this appeal.

      We abated and ordered the trial court to conduct an evidentiary hearing on

appellant’s motion for new trial. We further ordered a supplemental clerk’s record

and supplemental reporter’s record of that hearing to be filed in this Court. The

trial court held the evidentiary hearing on July 14, 2020, and denied the motion for

new trial by order dated October 8, 2020. The supplemental clerk’s record was
filed on November 8, 2020, but we have not received the supplemental reporter’s

record.

      We ORDER court reporter Georgina Ware—who is identified in the

supplemental clerk’s record as the reporter for the July 14 hearing on the motion

for new trial—to file a supplemental reporter’s record of that hearing along with all

exhibits offered and admitted at the hearing WITHIN TWENTY-ONE DAYS of

the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable

Jennifer Bennett, Presiding Judge, 265th Judicial District Court; Georgina Ware,

court reporter, 265th Judicial District Court; and to counsel for all parties.




                                               /s/    BILL PEDERSEN, III
                                                      JUSTICE